t c memo united_states tax_court anthony j marzullo and mary p marzullo petitioners v commissioner of internal revenue respondent docket no filed date l paige marvel and joyce k becker for petitioners clare j brooks for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies in and additions to petitioners' federal income taxes additions to tax sec sec sec sec sec sec sec year deficiency a a a a b b b a b b dollar_figure --- dollar_figure --- dollar_figure dollar_figure big_number --- --- big_number big_number big_number dollar_figure --- --- dollar_figure --- --- big_number percent of the interest due on the portion of the underpayment attributable to negligence under sec_6653 percent of the interest due on the portion of the underpayment attributable to fraud under sec_6653 the deficiencies in this case arise primarily from respondent's determination that petitioners omitted income from two separate and distinct sources from mr marzullo's salary at the college of notre dame sometimes referred to as the college and from income generated by mpm productions an unincorporated business and mpm productions inc a subchapter_s_corporation owned jointly by petitioners both businesses referred to as mpm respondent determined that both petitioners were aware of the two sources of omitted income and that both petitioners intentionally omitted the two sources of income to defraud the government thus respondent determined the fraud_penalty against both mr and mrs marzullo for the omission_of_income from both sources petitioners concede the deficiency except for the amount attributable to self-employment_tax relating to the income of mpm subsequent to date petitioners further concede that mr marzullo is liable for the fraud additions to tax for and and the negligence additions to tax with respect to the in addition to the omitted income respondent disallowed a substantial portion of claimed itemized_deductions for each of the years under consideration disallowed itemized_deductions they contest mr marzullo's liability for the fraud addition_to_tax for mrs marzullo's liability for tax claiming that mrs marzullo is an innocent spouse the self-employment_tax and mrs marzullo's liability for the fraud addition_to_tax thus the issues for decision are whether mrs marzullo is entitled to relief as an innocent spouse pursuant to sec_6013 whether mrs marzullo is liable for self-employment_tax relating to income from mpm subsequent to date and whether mr marzullo is liable for the fraud addition_to_tax for and whether mrs marzullo is liable for the fraud additions to tax for and all section references are to the internal_revenue_code as in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure petitioner anthony j marzullo is herein referred to as mr marzullo and petitioner mary p marzullo as mrs marzullo together they are referred to as petitioners findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners husband and wife resided in glen arm maryland at the time they filed their petition petitioners timely filed joint federal_income_tax returns for and the years under consideration mr marzullo prepared petitioners' tax returns mr marzullo obtained a bachelor's degree in accounting from loyola college in and a master's degree in business administration from loyola college in from to he was employed as a staff accountant with a c p a firm an accounting manager an accounting coordinator at johns hopkins hospital and assistant controller at good samaritan hospital in mr marzullo became the chief financial officer at the college of notre dame a women's college in baltimore maryland and remained in that position during all of the years under consideration petitioners were married in after working as a secretary mrs marzullo stayed at home for several years to care for petitioners' four sons and then began part-time college studies in she obtained a bachelor's degree in communications from towson state university in after graduation she obtained employment with westinghouse defense that employment lasted year she then was employed as a training-media producer by reliable stores that employment lasted approximately years later she started her own business a video production business known as mpm productions which she operated from petitioners' residence bifurcated salary the college of notre dame waived tuition for students whose parents were college employees petitioners could not take advantage of the tuition waiver benefit because they had sons and the college admitted women only mr marzullo wanted to receive a benefit that was similar to the tuition waiver he also wanted to structure his compensation package with the college to mitigate at least to some degree the loss of benefits he had been receiving from his previous employer to achieve these results mr marzullo devised a bifurcated salary arrangement for himself in which only a portion of his income was paid as salary and reported by the college to the internal_revenue_service irs on a form_w-2 the balance of his compensation was transferred to an accounts_payable account that normally was used for nontaxable employee reimbursement that part of his compensation which was not reported to the irs on a form_w-2 was paid to mr marzullo or to third parties for mr marzullo's benefit mr marzullo used the unreported money to pay for such things as credit card bills for a family vacation bills for his life and disability insurance premiums and his sons' tuition the payments classified to the accounts_payable account which were omitted from petitioners' federal_income_tax returns were year amount dollar_figure big_number big_number mr marzullo established the bifurcated salary arrangement sometime after he joined the college in it was approved by the college president sister kathleen feeley at that time she did not realize that tax consequences were involved in mr marzullo's staff accountant at the college susan carapico confronted him about the need to issue a form_1099 for the benefits mr marzullo had received he described his attitude toward this salary arrangement in a conversation he had with her as follows she came in and she said i looked down and i saw this other_benefits she said i'm going to have to give you a on these other_benefits i said susan i really don't think that's right you know i don't know why i have to be paying tax on the money you know that i'm using for tuition and health insurance it just doesn't make any sense to me we talked about it for a couple of minutes and i said how come people that are here that are getting free tuition how come they are not being taxed mr marzullo obtained check requisition forms from sister feeley that she had signed in blank mr marzullo used the forms to obtain payments through the accounts_payable account listing the purpose of the payments as car allowance other forms he signed himself and listed such things as payment of benefit reimbursement expense allowance or tuition reimbursement as reasons for issuance of checks in mr marzullo received an automobile from the college as a bonus he knew that it constituted taxable_income but intentionally omitted the value of the automobile from his tax_return contending that he could not afford to pay the tax due thereon because of financial difficulties the college offered as an employee benefit a matching pension_plan whereby it would match its employee's contribution up to percent of the employee's salary mr marzullo participated in this plan and had the matching_contribution calculated on the entire amount of his salary not just on the amount_paid to him as salary and reported as such on his form_w-2 he determined his total salary by adding the omitted income from the accounts_payable account to the amount_paid directly to him as salary but he did not include as part of his salary the cost of medical benefits received mr marzullo listed the entire amount of his bifurcated salary when applying for a loan on date mr and mrs marzullo signed a loan application in which it was stated that mr marzullo's annual salary was dollar_figure on date mr and mrs marzullo signed a loan application in which mr marzullo's gross monthly income was listed as dollar_figure which would total dollar_figure per year and mrs marzullo's gross monthly income was listed as dollar_figure rounded or dollar_figure per year form_1099 patricia grega the college's director of computer services discovered that mr marzullo was receiving payments from the accounts_payable account in date when auditors were doing a fiscal_year audit of the college the business office was responsible for designating whether a form_1099 should be issued for various payments by the college ms grega noticed that the payments mr marzullo received had not been designated as requiring issuance of a form_1099 she met with the business office manager and the person responsible for payroll to discuss the matter shortly after the meeting mr marzullo telephoned ms grega and asked why she was inquiring about the payments ms grega testified it seemed fairly obvious why i was doing it i mean those were the procedures that we had to follow i explained again what i was trying to do and asked him if there was anyone at the college who met these criteria such that something should be reported for them and he said no i should not worry about that that there were no other_benefits no fringe_benefits no other compensation to report he seemed upset with me mr marzullo was ms grega's supervisor she issued the college's tax information to the irs for and certified its accuracy as he instructed her to do she was concerned however about the omission of the payments to mr marzullo and in this regard spoke with ms carapico the college's staff accountant in date ms carapico believed the payments should be reported to the irs ms grega and ms carapico then took the matter up with sister feeley sister feeley instructed mr marzullo to terminate the bifurcated salary arrangement in because no other employee was being paid in that manner moreover another chief officer had just been hired and sister feeley wanted both mr marzullo and the newly hired chief officer to be treated equally when sister feeley learned from ms grega and ms carapico that mr marzullo was still taking payments from the accounts_payable account she contacted mr marzullo who then terminated the arrangement a form_1099 reporting payments mr marzullo received from the account was issued for mr marzullo knew that the payments from the accounts_payable account were taxable and he deliberately did not have the omitted income included in the payroll account and on his form_w-2 criminal charges were filed against mr marzullo in and he pleaded guilty to tax_evasion for in the u s district_court for the district of maryland video production business mrs marzullo started mpm a video production business in date mpm was operated as a sole_proprietorship until date when it was incorporated mrs marzullo received percent of the stock and mr marzullo received percent although the business essentially belonged to and was operated by mrs marzullo mrs marzullo had experience in the production of videos before starting her own business she made contacts with potential customers and submitted proposals for video production jobs she determined the price to be charged for each contract when she acquired a contract mrs marzullo wrote the script produced and directed the video and supervised every aspect of its preparation mrs marzullo prepared all invoices and kept track of whether checks in payment of the invoices had been received if an invoice was not paid she would contact the customer concerning payment when checks were received she gave them to mr marzullo who deposited the checks paid the bills and kept a record of income and expenses his participation in the business was essentially clerical mrs marzullo sometimes made corrections to mr marzullo's records mr marzullo did not deal with customers and had no knowledge of the video production business petitioners used their personal checking account for mpm's business checks and deposits mpm was operated from petitioners' residence and the business paid no salary or commissions mrs marzullo obtained a business phone number corporate stationery and business cards mpm elected s_corporation status it filed a form_1120s return for the period september to date but in petitioners filed a schedule c reporting mpm's activities with their return petitioners' form_1040 for stated that mrs marzullo was self-employed petitioners understated the gross_receipts of mpm on their federal_income_tax returns as follows year actual receipts reported receipts dollar_figure big_number dollar_figure big_number respondent increased the expenses attributable to mpm's operations by dollar_figure for and decreased them by dollar_figure for issue innocent spouse opinion the adjustments giving rise to the deficiencies the understatement fall into three categories unreported income of mr marzullo from his employment at the college understated income of mpm and disallowed itemized_deductions mrs marzullo contends that she is not liable for the understatement attributable to any of these items because she qualifies for tax relief as an innocent spouse pursuant to sec_6013 spouses who file a joint_return generally are jointly and severally liable for its accuracy and the tax due including any additional taxes interest or penalties determined on audit of the return sec_6013 however pursuant to sec_6013 a spouse commonly referred to as an innocent spouse can be relieved of tax_liability if that spouse proves a joint_return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and it would be inequitable to hold the relief-seeking spouse liable for the deficiency attributable to the understatement sec_6013 the spouse seeking relief bears the burden of proving that each of the four requirements has been satisfied in other words failure to prove any one of the statutory requirements will prevent innocent spouse relief 94_tc_126 affd 992_f2d_1132 11th cir mpm income we first consider mrs marzullo's entitlement to relief with respect to the understatement resulting from the understated income of mpm respondent concedes the first statutory requirement--that a joint_return was filed--was satisfied the second requirement is that the understatement is attributable to the income of the other spouse in this case mr marzullo respondent asserts that the understatement resulting from the entire understated income of mpm should be attributable to mrs marzullo claiming that mpm should be viewed as a sole_proprietorship with mrs marzullo the proprietor as would be expected petitioners disagree with respondent's position asserting instead that the corporate identity of mpm should be respected for tax purposes further petitioners counter respondent's argument by claiming that all the unreported income of mpm should be attributable to mr marzullo because he had an ownership_interest in mpm and was the one who intentionally understated mpm's gross_receipts and net profits while we agree with respondent's position that mpm's unreported income the grossly erroneous item should be although petitioners claim that mrs marzullo did not sign the and tax returns they do not disclaim the fact that those returns are in fact joint returns attributable to mrs marzullo for purposes of sec_6013 we do not do so on the basis that the corporate identity of mpm should be disregarded rather we sustain respondent's determination because it was mrs marzullo who generated mpm's income with only modest assistance from mr marzullo thus we conclude that the understatement resulting from the understated income of mpm should be attributed entirely to mrs marzullo in reaching our conclusion we believe it appropriate to analogize mpm's income to community_property income with regard to community_property unreported income may be attributable for purposes of sec_6013 to the spouse whose substantial services were required to generate the income see 514_f2d_908 5th cir affg in part and revg in part 61_tc_125 grubich v commissioner tcmemo_1993_194 in the instant matter although mr marzullo owned percent of mpm's stock his involvement in producing the income of the business was limited in comparison to the role played by his wife in addition we give more weight to control than to stock ownership in deciding the spouse to which income from a family business should be attributed for purposes of sec_6013 see meyer v commissioner tcmemo_1996_400 mrs marzullo should not receive the benefits of innocent spouse relief to avoid tax on her own business income accordingly mrs marzullo is not entitled to innocent spouse relief with respect to the understated income of mpm college of notre dame income we next turn to mrs marzullo's innocent spouse claim with respect to the understatement resulting from the unreported income from the college in this regard respondent concedes that mrs marzullo satisfied the first two elements of the statute see sec_6013 and b mrs marzullo claims that she had no actual knowledge or reason to know of the unreported income from the accounts_payable account see sec_6013 we accept this claim mrs marzullo had been married to mr marzullo since she credibly testified that when she married mr marzullo their marriage partnership quickly evolved into a division of labor where mr marzullo was responsible for the family financial affairs and mrs marzullo cared for their home and children mrs marzullo trusted mr marzullo to properly handle the family's financial affairs it was not until mr marzullo's criminal investigation in that mrs marzullo realized mr marzullo had failed to report all taxable_income he received from the college respondent asserts that mrs marzullo must have known about mr marzullo's unreported income from the college because she knew of the college's tuition waiver policy for female children of employees and regretted that her sons could not benefit from the waiver the logic of respondent's assertion is flawed although mrs marzullo knew about the tuition waiver policy of the college for its employees it does not follow that she must have known about the unreported income from the college the unreported income received from the college was not that of mrs marzullo she did not negotiate the arrangement with the college on the basis of her background and having observed mrs marzullo while testifying we do not believe that she knew or had any reason to know that mr marzullo received income from the college that he did not report on their joint tax returns since the third of the four requirements of sec_6013 has been met we now must decide whether it would be inequitable to hold mrs marzullo liable for the deficiency attributable to the understatement with respect to the unreported income from the college sec_6013 in this regard the focus is on whether mrs marzullo the spouse seeking relief benefited from the understatement see 86_tc_228 affd 826_f2d_470 6th cir 72_tc_1164 normal support is not a significant benefit sec_1 b income_tax regs we conclude she did not benefit from the understatement petitioners contend that the tax savings benefited their four sons who had very healthy appetites substantial clothing expenses and private school tuition bills rather than mrs marzullo who did not own expensive jewelry antiques or other extravagant items we find that petitioners' standard of living did not significantly increase as a result of the tax understatement and conclude that it would be inequitable to hold mrs marzullo liable for the understatement_of_tax on her husband's unreported income from the college accordingly mrs marzullo is entitled to innocent spouse relief as to mr marzullo's unreported income from the college disallowed itemized_deductions finally we turn to mrs marzullo's innocent spouse claim with respect to the understatement resulting from the disallowed itemized_deductions the record with respect to this issue is scant no evidence was presented as to the spouse mr and or mrs marzullo to whom the disallowed deductions are attributable or whether the deductions are grossly_erroneous_items as defined in sec_6013 thus petitioners failed to prove all the elements necessary for mrs marzullo's entitlement to innocent spouse relief with respect to the understatement resulting from the disallowed itemized_deductions accordingly we sustain respondent's determination in this regard issue self-employment_tax respondent determined that petitioners owe self-employment_tax under sec_1401 on mpm's income contending that the video production business was operated as a sole_proprietorship and that the corporate form should be disregarded petitioners claim that the business was operated as a partnership prior to its incorporation on date and that from date mpm was a corporation petitioners assert that mpm's corporate form should be respected in support of the argument that the corporate form should be disregarded respondent points out that petitioners did not open a separate checking account for the corporation used stationery that did not have the corporate name and filed a schedule c with their tax_return reporting mpm income as income from a sole_proprietorship petitioners claim that a schedule c was used in because they did not have the correct forms respondent cites 52_tc_907 affd 451_f2d_992 9th cir for the proposition that if a corporation is simply a shell and cannot establish that it was formed for any significant nontax business_purpose its existence will be disregarded for tax purposes even though it may be validly incorporated under state law respondent cites other cases involving sham transactions petitioners incorporated mpm on the advice of counsel in order to limit their personal liability a significant business_purpose mpm was a small newly formed business operated from petitioners' residence although petitioners might not have followed every corporate formality and despite petitioners' use of schedule c to report mpm's income we conclude that mpm was incorporated for a proper_purpose and operated as an entity which should be respected for tax purposes see 319_us_436 accordingly we hold that mrs marzullo is not liable for self-employment_tax on the income of mpm after date issue fraud respondent determined fraud additions to tax against both mr and mrs marzullo pursuant to sec_6653 for each of the years under consideration mr marzullo has conceded the fraud additions for and but contests the imposition of the fraud addition for mrs marzullo contends that she is not liable for the fraud additions for any of the years under consideration to prevail the commissioner must prove fraud by clear_and_convincing evidence sec_7454 rule b the commissioner cannot satisfy the burden of proving fraud simply by piling inference upon inference 239_f2d_316 5th cir revg and remanding tcmemo_1954_242 the commissioner must show that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 94_tc_654 81_tc_640 fraud is never presumed 55_tc_85 a taxpayer's sophistication education and intelligence may be considered in determining whether or not he had fraudulent intent see 175_f2d_500 2d cir affg 7_tc_245 99_tc_202 fraud cannot be imputed from one spouse to another hence in the case of a joint_return where fraud is asserted against a spouse the commissioner must prove that some part of the underpayment_of_tax is due to the fraud of that spouse 56_tc_982 affd 470_f2d_87 1st cir 56_tc_213 see sec_6653 we shall first consider whether mrs marzullo is liable for the fraud additions for any of the years under consideration mrs marzullo did not sign the or tax_return moreover she testified that she did not review petitioners' tax returns and did not know about the omitted income respondent contends that mrs marzullo is liable for fraud because her testimony was not credible respondent's burden_of_proof however cannot be satisfied simply by attacking mrs marzullo's credibility there is no evidence in the record proving that mrs marzullo actually knew that income from mpm had been underreported further there is no evidence in the record proving that mrs marzullo knew of the omission of her husband's income from the college we therefore hold that mrs marzullo is not liable for the additions to tax for fraud for any of the years under consideration we now consider whether mr marzullo is liable for the fraud addition for petitioners argue that mr marzullo should not be liable for the fraud addition for contending that he did not abuse the accounts_payable account at the college in in contrast to his use of the account in and respondent contends that mr marzullo established the account in order to receive part of his taxable_income tax free further respondent contends that the only difference between and the later years is that some college checks were used to pay mr marzullo's personal credit card bills in and payments mr marzullo received from the account in all years were falsely claimed to be for such things as car allowance mr marzullo is an experienced accountant he established the accounts_payable account so that a portion of his salary would not be reported to the irs on the other hand he reported his full salary on loan applications and used the entire amount when calculating matching_contributions for his pension he knew these amounts were taxable but rationalized his actions by focusing on the unfairness he perceived because his sons could not take advantage of the tuition waiver as could daughters of other employees we conclude that respondent has established by clear_and_convincing evidence that mr marzullo committed fraud on petitioners' tax_return accordingly he is liable for the fraud additions to tax for as well as and to reflect the foregoing and petitioners' concessions decision will be entered under rule
